Dismissed and Memorandum Opinion filed August 30, 2016.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-16-00461-CV

                    LEE EDWARD SINGLETON, Appellant
                                          V.
                         ADRIAN MCGOWAN, Appellee

                On Appeal from County Civil Court at Law No. 3
                             Harris County, Texas
                       Trial Court Cause No. 1078025

                  MEMORANDUM                       OPINION
      The underlying case in County Court at Law No. 3 is an appeal of an order
of the Justice Court of Harris County, Precinct 7, Place 2, regarding a writ of
possession. See Tex. Prop. Code Ann. § 24.004; Tex. R. Civ. P. 506. On June 6,
2016, the presiding judge of County Court at Law No. 3 signed an order sustaining
the contest to appellant’s affidavit of indigence and stating appellant is not entitled
to proceed as indigent in the County Court at Law No. 3 case. The same day,
appellant filed a notice of appeal of that order, which resulted in the instant appeal.
      The June 6, 2016, order is not a final judgment. Generally, appeals may be
taken only from final judgments. Lehmann v. Har Con Corp., 39 S.W.3d 191, 195
(Tex. 2001). The notice of appeal does not identify a statutory exception allowing
an interlocutory appeal from an order of this sort, and we are not aware of any such
exception.

      On August 8, 2016, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

      Accordingly, the appeal is DISMISSED.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Christopher.




                                          2